Citation Nr: 1236107	
Decision Date: 10/18/12    Archive Date: 11/05/12

DOCKET NO.  09-28 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to an initial compensable rating for residuals, left palm scar.  


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel



INTRODUCTION

The Veteran served on active duty from August 1980 to August 1983.

This matter comes to the Board of Veterans' Appeals (Board) from an October 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for left palm scar, assigning a noncompensable rating, effective April 17, 2008.  A notice of disagreement was filed in January 2009 with regard to the disability rating assigned.  A statement of the case was issued in July 2009 and a substantive appeal was received in August 2009.

The Board notes that in a March 2011 rating decision, the RO denied entitlement to service connection for the following claimed disabilities:  left hand carpal tunnel syndrome; left elbow medial epicondylitis (claimed as left arm tendonitis); left shoulder acromioclavicular degenerative joint disease; and, left hand arthritis.  The RO also denied entitlement to compensation pursuant to 38 U.S.C.A. § 1151 (West 2002) for the following claimed disabilities:  left hand carpal tunnel syndrome; cervical spine degenerative disc disease (claimed as cervical nerve pain); left lower extremity nerve condition; sleep disorder; and, depression.  In March 2011, the Veteran filed a notice of disagreement with regard to the denial of all of the claimed disabilities and a statement of the case was issued in September 2012.  To date, the Veteran has not filed a substantive appeal, and the virtual folder also does not contain a substantive appeal; thus, these issues are not currently in appellate status and the Board does not have jurisdiction.  The Board acknowledges, however, that the Veteran has until November 19, 2012 to perfect his appeal, and if he does so, these issues will be certified to the Board at a later date.  


FINDING OF FACT

Scar, left palm, is not painful, tender, or unstable, does not cause limitation of motion, and does not measure 144 square inches or greater.  


CONCLUSION OF LAW

The criteria for the assignment of a compensable disability rating for residuals, left palm scar have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7801-7805 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims' (Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  

In this case, VA satisfied its duties to the Veteran in a VCAA letter issued in April 2008.  The letter predated the October 2008 rating decision.  See id.  The letter notified the Veteran of what information and evidence is needed to substantiate his underlying service connection claim, what information and evidence must be submitted by the claimant, what information and evidence will be obtained by VA, and the evidence necessary to support a disability rating and effective date.  Since the scar appellate issue (entitlement to assignment of a higher initial rating) is a downstream issue from that of service connection (for which the April 2008 VCAA letter was duly sent), another VCAA notice is not required.  VAOPGCPREC 8-2003 (Dec. 22, 2003).  The Court has also held that in a claim for an increased initial evaluation after the claim for service connection has been substantiated and allowed, as is the situation in this case, further notice is not required.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

The Board finds that VA has complied with all assistance provisions of VCAA.  The evidence of record contains the Veteran's service treatment records and VA treatment records.  The Board has also reviewed the Veteran's paperless Virtual VA claims file, a highly secured electronic repository that is used to store and review documents involved in the claims process, and has noted that there are no additional documents in the Virtual VA file not already contained in the paper claims file.  The evidence of record contains VA examinations performed in August 2008 and July 2010 with regard to his scar.  The examination reports obtained are thorough and contain sufficient information to decide the issue on appeal.  See Massey v. Brown, 7 Vet. App. 204 (1994).  

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the initial increased rating issue on appeal.  


Initial increased rating

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Service connection is in effect for scar, left palm, rated noncompensably disabling.  The Board also notes that service connection has been denied for left hand carpal tunnel syndrome on a direct basis and pursuant to 38 U.S.C.A. § 1151; left elbow medial epicondylitis; left shoulder acromioclavicular degenerative joint disease; and, left hand arthritis.  As discussed hereinabove, these ratings are not currently in appellate status.  

During the pendency of this appeal, the criteria for evaluating disabilities of the skin were revised, effective October 23, 2008.  The new rating criteria for evaluation of scars are applicable only to claims received by VA on or after October 23, 2008.  See 73 Fed. Reg. 54708 (September 23, 2008).  The Veteran's date of claim was in April 2008.  As a result, the regulations under 38 C.F.R. § 4.118 prior to October 23, 2008, are in effect.

Pursuant to Diagnostic Code 7801, scars, other than the head, face, or neck, that were deep or that caused limited motion, a 10 percent rating is warranted for area or areas exceeding 6 square inches (39 sq. cm.), and a 20 percent rating is warranted for area or areas exceeding 12 square inches (77 sq. cm.).  38 C.F.R. § 4.118, Diagnostic Code 7801 (2008).

Pursuant to Diagnostic Code 7802, scars, other than the head, face, or neck, that are superficial and that do not caused limited motion, a 10 percent rating is warranted for area or areas exceeding 144 square inches (929 sq. cm.) or greater.  Id.

Diagnostic Code 7803 provides that a scar, superficial, unstable, warrants a 10 percent rating.  Note 1 states that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note 2 states that a superficial scar is one not associated with underlying soft tissue damage.  Id.

Diagnostic Code 7804 provides that a scar, superficial, painful on examination, warrants a 10 percent rating.  Note 1 states that a superficial scar is one not associated with underlying soft tissue damage.  Note 2 states that a 10-percent evaluation will be assigned for a scar on the tip of a finger or toe even though amputation of the part would not warrant a compensable evaluation.  Id.

Diagnostic Code 7805 provides that other scars are to be rated on limitation of function of affected part.  Id.  

Service treatment records reflect that in December 1981 the Veteran sustained an injury to the left hand due to playing with an air rifle and accidentally shooting himself in the hand.  The pellet was surgically removed.  Four days later, he was seen and it was noted that the wound was healing well with no residuals.  

In August 2008, the Veteran underwent a VA examination.  The examiner acknowledged the December 1981 in-service incident, and noted that at that time there was no evidence of any underlying damage to any bone, nerves, or arterial structures.  The examiner noted that his remaining active service until his discharge in August 1983 was uneventful for any complaints of left hand problems or residuals from his left hand wound.  Since his discharge, treatment records are negative for any complaints specifically of his left hand related to his in-service injury; there is no mention of his pellet wound to the left hand.  There is no mention of specific residuals of a left hand injury in service.  Per the Veteran, he has noticed problems with pain and stiffness involving both hands "that lock up whenever I hold anything."  He did not report any specific complaints of the left palm since the injury.  He reported that there is a small scar from the injury that will occasionally itch but he denied any tenderness, hypersensitivity, breakdown, inflammation, edema or keloids.  He claimed that with deep pressure he will notice some pain in the palm of his hand but denied any surrounding muscle pain involving the thenar or hypothenar muscles.  He reported being right-hand dominant and denied any interference with his activities of daily living regarding his left hand injury in service.  His complaints mainly are localized to the IP joints of both hands that would be unrelated to this in-service injury.  On physical examination, upon inspection of the left hand there was a normal appearance with no obvious anatomical deformities.  Over the mid palm just adjacent to the hypothenar muscle was a barely visible well-healed 0.5 centimeters traumatic scar that was smooth in texture with no discoloration.  There was no tenderness, adherence, hypersensitivity, breakdown, depression, inflammation, edema, or loss of motion of the left wrist or IP joints related to scarring.  There was no loss of muscle function or muscle herniation noted.  There was no thenar or hypothenar atrophy noted with hand strength measured at 5 out of 5 bilaterally.  All IP joints had full range of motion with complaints of stiffness of all IP joints with full flexion, specifically the PIP joints.  There was no painful motion, weakness, fatigue, or incoordination after three repetitions of motion.  There was good dexterity with each thumb touching each fingertip and sweeping palmar surfaces as well as fingertips touch median transverse fold without difficulty.  Radial pulses were 2+ and symmetric with normal capillary filling.  Deep tendon reflexes were 1+ and symmetric with no sensory or motor loss noted, with negative Tinel's and negative Phalen's sign bilaterally.  The examiner diagnosed well-healed traumatic scar left palm which is at least as likely as not related to symptoms/treatment shown in service without residual disability and normal left hand examination.  

In July 2010, the Veteran underwent another VA examination.  The Veteran denied seeking care for his left hand.  On physical examination, there was a well-healed surgical scar over the palmar aspect of the left wrist.  The scar measured approximately 3 centimeters in length.  The scar was well-healed, without drainage.  He did not have evidence of sensitivity over the left scar.  The examiner also noted objective findings related to the left extremity associated with the hand and arm but opined that this was not due to his left palm injury.  

Based upon review of the medical evidence, the Board finds that a compensable rating is not warranted for the Veteran's scar on the left palm.  As detailed, the examination reports essentially reflect no residuals as a result of the scar.  It is not painful, tender, or unstable, and it does not result in limitation of motion of the affected part.  The area does not exceed 144 square inches.  Thus, a compensable rating is not warranted under the skin criteria.  

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board finds the severity of the Veteran's service-connected scar, left palm, is fully contemplated by the rating criteria.  There is nothing exceptional about the Veteran's service-connected disability.  The degree of disability exhibited is contemplated by the rating schedule.  Thus, the Board finds that the threshold test is not met for referral for extraschedular consideration.  38 C.F.R. § 4.16(b); Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

Entitlement to service connection for residuals, left palm scar, is denied.


____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


